DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2021 has been entered.
 Response to Amendment
This office action is in response to the amendments filed 09/07/2021 and the RCE filed 09/30/2021. As directed by the amendment:  claims 1 and 7 are amended; claims 2 and 4-6 are cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the final office action mailed 06/04/2021.
Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not all persuasive. 
Applicant’s arguments regarding claims 1 and 3 are persuasive due to the amendments.
Regarding claim 7, Applicant alleges that Stallman fails to disclose “the communicating path includes a first opening defined in the first axial end surface of the valve body facing into the first space and a second opening defined in the second axial end surface of the valve body facing into the second space, the first opening and the second opening are closed at the outer periphery and out of communication with the channel” because claim 7 defines the first and second axial end surfaces being on first and second axial end sides 
However, the claim does not require that the openings be located at the end most axial portions or to be on a surface perpendicular to the axis.  The claim defines the first axial end surface being on the first axial end side, which is defined at being on the valve body. The first axial end side does not require the end most portion. As seen in the annotated figure below, the first axial end side is being interpreted as the entire left side of the valve. A “first axial end surface on the first axial end side” is therefore being interpreted as any axial end surface on the left side of the valve. An “end surface” is being interpreted as any surface on the “end” of the valve, which as noted above, the entire left side of the valve is part of the “first axial end side”. Axial is being interpreted as being “along the axis”, which is different from if the claim was requiring the surface to be perpendicular to the axis. 
Applicant alleges that the communication paths of Stallman are open at the outer periphery, not just at the axial ends.
However, the claim defines the outer periphery as being in sliding contact with an inner periphery of the body. As seen in Figure 1 of Stallman, the outer periphery of the valve body 3 is engaged with the inner periphery of the body at the lands indicated in the annotated figure below. The recessed portion of the valve body where the communication paths 8, 20, 39 exit are not along the outer periphery.

    PNG
    media_image1.png
    524
    608
    media_image1.png
    Greyscale

Annotated Figure 1 of Stallman.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stallmann (U.S. 2009/0020718).

a channel selector valve (1) comprising:
a body (2) including an inlet port (12) to which fluid is supplied, and an outlet port 13 (see paragraph 0036; see Figure 1)
a valve body (3) provided in the body (2)  so as to be movable in an axial direction
a drive portion (5) configured to bias the valve body (3) in the axial direction (see paragraph 0035)
the channel selector valve (1) changing a communicating state between the inlet port (12) and the outlet port (13) by an axial movement of the valve body 3 (see paragraph 0035)
wherein a channel (16) configured to make the inlet port (12) and the outlet port (13) communicate with each other is formed inside the body (2), and the body (2) includes, inside thereof, a Page 3 of 9Application No.: 16/827789first space (21) formed at a first axial end side (see annotated figure above) of the valve body (3) that is a side where the drive portion (5) is located, and a second space (4) formed at a second axial end side (see annotated figure above) of the valve body (3) opposite to the first axial end side of the valve body 3 (see paragraph 0038; see Figure 1)
an outer periphery (see annotated Figure above) of the valve body (3) is in sliding contact with an inner periphery of the body (2) at both axial ends thereof such that the outer periphery (see annotated Figure above) and the inner periphery overlap in the axial direction at all times, thereby separating the channel (16) provided between the first space (21) and the second space (4) from the first space (21) and the second space 4 (see Figure 1)
the valve body (3) includes a communicating path (8, 20, 39) configured to make the first space (21) and the second space (4) communicate with each other (see Figure 1)
the valve body (3) includes a first axial end surface on the first axial end side (see annotated figure above), a second axial end surface on the second axial end side (see annotated figure 
the communicating path (8, 20, 39) includes a first opening (20) defined in a first axial end surface of the valve body (3) facing into the first space (21) and a second opening (8) defined in a second axial end surface of the valve body (3) facing into the second space (4), the first opening (20) and the second opening (8) are closed at the outer periphery (see annotated Figure above) and out of communication with the channel 16 (see Figure 1)
Regarding claim 9, Stallmann discloses:
wherein 5the drive portion (5) is a solenoid configured to displace a movable body (5) in the axial direction by exciting a coil by passage of electric current therethrough (see paragraph 0035)
Regarding claim 10, Stallmann discloses: 
wherein the communicating path (8, 20, 39) is provided in plurality (20, 39), and the plurality of communicating paths (20, 39) are provided on a radial outer side of an axial center of the valve body 3 (see paragraph 0042; see Figure 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stallmann in view of Miyazoe et al. (U.S. 2015/0226344).
Regarding claim 8, Stallmann discloses the invention as essentially claimed, but fails to disclose in the second space, a detecting member configured to detect an axial position of the valve body.
Miyazoe teaches a solenoid operated spool valve comprising in a second enclosed space, a detecting member (55) - 28 -configured to detect an axial position of a valve body 12 (see paragraph 0048).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Stallmann to provide in the second enclosed space, a detecting member - 28 -configured to detect an axial position of the valve body. Doing so would provide the position of the valve body (see paragraph 0048), as recognized by Miyazoe.
Allowable Subject Matter
Claims 1 and 3 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753